  Case: 3:19-cv-00125-MJN Doc #: 19 Filed: 12/28/20 Page: 1 of 1 PAGEID #: 2231




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION


 KAREN McAFEE,                                   )
 PLAINTIFF,
                                                 )
                                                 )   Civil Action No. 3:19-cv-00125
              v.                                 )
                                                 )
 ANDREW SAUL,                                    )   Judge Newman
 COMMISSIONER OF
                                                 )
 SOCIAL SECURITY,
                                                 )
                                                 )
       Defendant.                                )

                                            ORDER

       This cause coming before the Court on the joint motion of the parties, due notice having

been given, and the Court being fully advised,

       IT IS THEREFORE ORDERED THAT:

   1. The Parties' Joint Stipulation for an Award of Attorney's Fees under the Equal Access to
      Justice Act is accepted and the Commissioner shall pay Plaintiff's attorney fees in the
      amount of $4,800.00 and costs in the amount of $0.00, for a total of $4,800.00;

   2. Counsel for the parties shall verify whether or not Plaintiff owes a preexisting debt to the
      United States subject to offset, consistent with Astrue v. Ratliff, 130 S.Ct. 2521, 560 U.S.
      586 (2010). If no such pre-existing debt exists, Defendant shall pay the EAJA award
      directly to Plaintiff’s counsel pursuant to the EAJA assignment signed by Plaintiff and
      counsel; and

   3. The case remains terminated on the docket of this Court.

IT IS SO ORDERED.



       December 28, 2020
Date: _____________________           s/ Michael J. Newman
                                     ____________________________
                                     Michael J. Newman
                                     United States District Judge
